DETAILED ACTION
	Claims 67-104 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 10,780,108. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 67 is drawn to a method of making an RNAi agent for inhibiting expression of a Hepatitis B Virus gene, comprising annealing together an antisense strand and a sense strand, wherein: the antisense strand comprises a nucleotide sequence of any one of the following: SEQ ID NO:100, SEQ ID NO:126, SEQ ID NO:127, SEQ ID NO:128, SEQ ID NO:171, SEQ ID NO: 179, and SEQ ID NO: 180, and the sense strand comprises a nucleotide sequence of any one of the following: SEQ ID NO:229, SEQ ID NO:252, SEQ ID NO:253, SEQ ID NO:273, SEQ ID NO:302, and SEQ ID NO:319.  Claims 68-85 are dependent claims that further limit the method of making an RNAi agent as set forth in claim 67.  Instant claim 86 is a method of making an RNAi agent wherein the RNAi agent corresponds to the RNAi agent of 
Claim 1 of the ‘108 patent is drawn to a composition comprising an RNAi agent for inhibiting expression of a Hepatitis B Virus (HBV) gene, wherein the RNAi agent comprises: an antisense strand comprising a nucleotide sequence of any one of the following: SEQ ID NO:100, SEQ ID NO:126, SEQ ID NO:127, SEQ ID NO:128, SEQ ID NO:171, SEQ ID NO:179, and SEQ ID NO:180, and a sense strand comprising a nucleotide sequence of any one of the following: SEQ ID NO:229, SEQ ID NO:252, SEQ ID NO:253, SEQ ID NO:273, SEQ ID NO:302, and SEQ ID NO:319.
It is noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of making or using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
In this case, the instant application is not a divisional of the application of the ‘108 patent (the instant application is a continuation).  Therefore, the instant double patenting rejection is proper.
It is also notes that instant claims 100-104 are not patentably distinct from the method of treatment in claims 21-27, 35-49 of the ‘108 patent.
 Instant claim 100 is drawn to a method of treating a subject having a disease, disorder or condition associated with a Hepatitis B virus infection in the subject, comprising administering to the subject: an effective amount of a composition comprising an RNAi agent comprising an 
Claim 21 of the ‘108 patent is drawn to a method for inhibiting expression of a Hepatitis B Virus (HBV) gene in a subject that has an HBV infection, the method comprising administering to the subject an effective amount of a composition comprising an RNAi agent comprising an antisense strand comprising a nucleotide sequence of any one of the following: SEQ ID NO:100, SEQ ID NO:126, SEQ ID NO:127, SEQ ID NO:128, SEQ ID NO:171, SEQ ID NO:179, and SEQ ID NO:180, and a sense strand comprising a nucleotide sequence of any one of the following: SEQ ID NO:229, SEQ ID NO:252, SEQ ID NO:253, SEQ ID NO:273, SEQ ID NO:302, and SEQ ID NO:319, to inhibit an HBV gene.  Claim 22 of the ‘108 patent requires that the composition further treats a disease, disorder or condition associated with HBV infection in the subject.
As such the only significant difference between instant claim 100 and the method of claim 24 of the ‘108 patent is that instant claim 100 further comprises administering an effective amount of an interferon.  However, administration of interferon alpha) for treatment of HBV was well known in the prior art, as acknowledged by the instant specification (see column 2, lines 34-49 (2:34-49)).  Since interferon was a known treatment for HBV, it would have been prima facie obvious to add it to the method of treating HBV of claims 21-27, 35-49 of the ‘108 patent (see MPEP2144.06). It is noted that instant claims 101 requires the interferon if interferon alpha.  Instant claims 102-104 correspond with claims 37 and 38 of the ‘108 patent, which further 
Therefore, claims 100-104 are unpatentable over the indicated method claims of the ‘108 patent as the instant method claims are an obvious variation of the patented method claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 86-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0217331 (hereafter “Vargeese”).
Claim 86 is drawn to a method of making an RNAi agent for inhibiting expression of a Hepatitis B Virus (HBV) gene, comprising annealing together an antisense strand and a sense to form a duplex structure, wherein the sense strand and the antisense strand is identical or substantially identical to the respective sense strand and antisense strand in a duplex structure selected from a group consisting of: AD04511 (SEQ ID NO: 100 and SEQ ID NO:229), AD04872 (SEQ ID NO: 126 and SEQ ID NO:252), AD04873 (SEQ ID NO: 127 and SEQ ID 
Vargeese teaches double stranded RNAi agents that can be used to treat HBV infection (e.g., see Example 12 beginning at paragraph [0614], as well as [0210], etc.).  Vargeese teaches an double-stranded RNA agent comprising a strand having the sequence of SEQ ID NO: 2 and a complementary antisense strand having the sequence of SEQ ID NO: 62, wherein SEQ ID NO: 62 is identical to instant SEQ ID NO: 100, and SEQ ID NO: 2 is 95% identical to instant SEQ ID NO: 229.  It is noted that nucleotides 2-21 of SEQ ID NO: 229 are identical to nucleotides 1-19 of Vargeese’s SEQ ID NO: 2 and that nucleotide 20 of SEQ ID NO: 2 differs from nucleotide 21 of SEQ ID NO: 229 by substituting a T for U (e.g., see [0254]; also see sequence alignment information below) (see [0619]).  
Vargeese teaches a method of making the dsRNAs comprising synthesizing the sense and antisense strands and annealing the strands (e.g., see [0254]). 
Vargeese teaches that the double stranded nucleic acid (dsNA) can comprise at least one overhang , including at the 3’ end of the sense or antisense strand (e.g., see [0034], [0139], etc). Vargeese teaches the dsNA can blunt ends at both ends,or alternatively, one blunt end which would result in a frayed end (see [0033], [0045], etc.). 
Vargeese teaches that the sense strand can comprise an inverted abasic nucleotside (e.g., see [0073], etc.).
Vargeese teaches oligonucleotide strands can be synthesized by solid-phase oligonucleotide synthesis (see [0254]) and purified using anion HPLC column (see [0488], [0574], [0608], etc.).

Therefore, Vargeese anticipates the instant claims.


SEQUENCE ALIGNMENT INFORMATION:

; Sequence 62
; Publication No. US20060217331A1
; GENERAL INFORMATION:
;  TITLE OF INVENTION: RNA Interference Mediated Inhibition of Gene Expression Using
;  TITLE OF INVENTION:  Short Interfering Nucleic Acid (siNA)
;  FILE REFERENCE: 03-198-M
;  CURRENT APPLICATION NUMBER: US/11/299,254
;  CURRENT FILING DATE:  2005-12-08
;  NUMBER OF SEQ ID NOS: 86
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 62
;   LENGTH: 21
  Query Match             100.0%;  Score 21;  DB 23;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGAAAAUUGAGAGAAGUCCAC 21 (SEQ ID NO: 100)
              |||||||||||||||||||||
Db          1 AGAAAAUUGAGAGAAGUCCAC 21 (Vargeese’s SEQ ID NO: 62)






; Sequence 2 
; Publication No. US20060217331A1
; GENERAL INFORMATION:
;  TITLE OF INVENTION: RNA Interference Mediated Inhibition of Gene Expression Using
;  TITLE OF INVENTION:  Short Interfering Nucleic Acid (siNA)
;  FILE REFERENCE: 03-198-M
;  CURRENT APPLICATION NUMBER: US/11/299,254
;  CURRENT FILING DATE:  2005-12-08
;  NUMBER OF SEQ ID NOS: 86
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 2
;   LENGTH: 21
  Query Match             95.2%;  Score 20;  DB 23;  Length 21;
  Best Local Similarity   95.0%;  
  Matches   19;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 UGGACUUCUCUCAAUUUUCU 21 (SEQ ID NO: 229)
              |||||||||||||||||||:
Db          1 UGGACUUCUCUCAAUUUUCT 20 (Vargeese’s SEQ ID NO: 2)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635